Exhibit 10.1(d)

 

September 21, 2015

 

Boulevard Acquisition Corp. II
399 Park Avenue, 6th Floor
New York, NY 10022

 

Re                                 Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Boulevard Acquisition Corp. II, a Delaware corporation (the
“Company”), and Citigroup Global Markets Inc., as representative of the several
underwriters (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 35,000,000 of the Company’s units (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Class A Common Stock”), and one-half of one
warrant (each, a “Warrant”).  Each whole Warrant entitles the holder thereof to
purchase one share of Class A Common Stock at a price of $11.50 per share,
subject to adjustment.  The Units shall be sold in the Public Offering pursuant
to the registration statement on Form S-1 No. 333-206077 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company shall apply to have the Units listed on the
NASDAQ Capital Market.  Certain capitalized terms used herein are defined in
paragraph 10 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned, hereby agrees with the Company as follows:

 

1.                                      The undersigned agrees that if the
Company seeks stockholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, he shall vote all the
Founder Shares owned by him and any shares acquired by him in the Public
Offering or the secondary public market in favor of such proposed Business
Combination.

 

2.                                      The undersigned hereby agrees that in
the event that the Company fails to consummate a Business Combination (as
defined in the Underwriting Agreement) within 24 months from the closing of the
Public Offering (or 27 months from the closing of the Public Offering if the
Company has executed a letter of intent, agreement in principle or definitive
agreement for an initial Business Combination within 24 months from the closing
of the Public Offering but has not completed the initial Business Combination
within such 24-month period), or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation, he shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than 10 business days thereafter, redeem
100% of the Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding public shares, which redemption will completely extinguish
Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.  The undersigned agrees that he will not propose
any amendment to the Company’s amended and restated certificate of incorporation
that would affect the substance or timing of the Company’s obligation to redeem
100% of the Offering Shares if the Company does not complete a Business
Combination within 24 months from the closing of the Public Offering (or 27
months from the closing of the Public Offering if the Company has executed a
letter of intent, agreement in principle or definitive agreement for a Business
Combination within 24 months from the closing of the Public Offering but has not
completed the Business Combination within such 24-month period), unless the
Company provides its public stockholders with the opportunity to redeem their
shares of Common Stock upon approval of any such amendment at a per share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account including interest earned on the

 

--------------------------------------------------------------------------------


 

funds held in the Trust Account and not previously released to the Company to
pay its franchise and income taxes, divided by the number of then outstanding
public shares.

 

The undersigned acknowledges that he has no right, title, interest or claim of
any kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company with respect to the
Founder Shares.  The undersigned hereby further waives, with respect to any
shares of the Common Stock (as defined below) held by him, any redemption rights
he may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination or in the context of a
tender offer made by the Company to purchase shares of the Common Stock (the
undersigned shall be entitled to redemption and liquidation rights with respect
to any shares of the Common Stock (other than the Founder Shares) he holds if
the Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering (or 27 months from the closing of the
Public Offering if the Company has executed a letter of intent, agreement in
principle or definitive agreement for a Business Combination within 24 months
from the closing of the Public Offering but has not completed the Business
Combination within such 24-month period).

 

3.                                      During the period commencing on the
effective date of the Underwriting Agreement and ending 180 days after such
date, the undersigned shall not (i) sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase or otherwise dispose of
or agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, with
respect to any Units, shares of Class A Common Stock, shares of the Company’s
Class B common stock, par value $0.0001 per share (the “Class B Common Stock”
and, together with the Class A Common Stock, the “Common Stock”), Warrants or
any securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by him, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by him, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii).

 

4.                                      To the extent that the Underwriters do
not exercise their over-allotment option to purchase an additional 5,250,000
Units (as described in the Prospectus), the undersigned agrees that it shall
return to the Company, on a pro rata basis in accordance with the percentage of
Founder Shares held by him, for cancellation at no cost, a number of Founder
Shares equal to 4,375 multiplied by a fraction, (i) the numerator of which is
5,250,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
5,250,000.  The undersigned further agrees that to the extent that (a) the size
of the Public Offering is increased or decreased and (b) the undersigned has
either purchased or sold shares of Common Stock or an adjustment to the number
of Founder Shares has been effected by way of a stock split, stock dividend,
reverse stock split, contribution back to capital or otherwise, in each case in
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 5,250,000 in the numerator and denominator of the
formula in the immediately preceding sentence shall be changed to a number equal
to 15% of the number of shares included in the Units issued in the Public
Offering and (B) the reference to 4,375 in the formula set forth in the
immediately preceding sentence shall be adjusted to such number of Founder
Shares that the Sponsor and the independent directors would have to collectively
return to the Company in order to hold an aggregate of 20.0% of the Company’s
issued and outstanding shares after the Public Offering.

 

5.                                      (a) The undersigned hereby agrees not to
participate in the formation of, or become an officer or director of, any other
blank check company until the Company has entered into a definitive agreement
with respect to a Business Combination or the Company has failed to complete a
Business Combination within 24 months after the closing of the Public Offering.

 

(b)                                 The undersigned hereby agrees and
acknowledges that:  (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by the undersigned of his or her
obligations under paragraph 5(a), (ii) monetary damages may not be an adequate
remedy for such breach and (iii) the non-breaching

 

2

--------------------------------------------------------------------------------


 

party shall be entitled to injunctive relief, in addition to any other remedy
that such party may have in law or in equity, in the event of such breach.

 

6.                                      (a) On the date of the Prospectus, the
Founder Shares will be placed into an escrow account maintained in New York, New
York by Continental Stock Transfer & Trust Company, acting as escrow agent. 
Subject to certain limited exceptions, the undersigned agrees not to transfer,
assign, sell or release the shares from escrow until one year after the date of
the consummation of a Business Combination or earlier if, subsequent to a
Business Combination, (i) the last sale price of the Class A Common Stock equals
or exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations and recapitalizations) for any 20 trading days within any
30-trading day period commencing at least 150 days after the consummation of a
Business Combination or (ii) the Company consummates a subsequent liquidation,
merger, stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Class A
Common Stock for cash, securities or other property (the “Lock-up”).

 

(b)                                 Notwithstanding the provisions set forth in
paragraphs 6(a), Transfers of the Founder Shares are permitted to (a)  any
affiliates or family members of any of the undersigned; (b)  by gift to a member
of the undersigned’s immediate family or to a trust, the beneficiary of which is
a member of one of the undersigned’s immediate family, an affiliate of such
person or to a charitable organization; (c)  by virtue of laws of descent and
distribution upon death of the undersigned; (d)  pursuant to a qualified
domestic relations order; (e) by private sales or transfers made in connection
with the consummation of a Business Combination at prices no greater than the
price at which the shares were originally purchased; (f) by virtue of the laws
of the state of Delaware; (g) in the event of the Company’s liquidation prior to
the completion of a Business Combination; or (h) in the event of completion of a
liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (a) through (g) these permitted transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions.

 

7.                                      The undersigned’s biographical
information furnished to the Company that is included in the Prospectus is true
and accurate in all respects and does not omit any material information with
respect to the undersigned’s background.  The undersigned’s questionnaire
furnished to the Company is true and accurate in all respects.  The undersigned
represents and warrants that:  the undersigned is not subject to or a respondent
in any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; the undersigned has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities; and the undersigned is not
currently a defendant in any such criminal proceeding; and the undersigned has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

8.                                      Except as disclosed in the Prospectus,
neither the undersigned nor any affiliate of the undersigned, shall receive any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).

 

9.                                      The undersigned has full right and
power, without violating any agreement to which he is bound (including, without
limitation, any non-competition or non-solicitation agreement with any employer
or former employer), to enter into this Letter Agreement and to serve as an
officer of the Company or as a director on the board of directors of the
Company, as applicable, and hereby consents to being named in the Prospectus as
an officer and/or director of the Company, as applicable.

 

10.                               As used herein, (i) “Business Combination”
shall mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the shares of the Class B
Common Stock of the Company held by the Sponsor, Company’s independent directors
and any other holder prior to the consummation of the Public Offering;
(iii) “Public Stockholders” shall mean the holders of securities issued in the
Public Offering; (iv) “Sponsor” means

 

3

--------------------------------------------------------------------------------


 

Boulevard Acquisition Sponsor II, LLC (v) “Trust Account” shall mean the trust
fund into which a portion of the net proceeds of the Public Offering shall be
deposited; and (vi) “Transfer” shall mean the (a) sale of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

11.                               This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.  This Letter Agreement may not be changed, amended,
modified or waived (other than to correct a typographical error) as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

12.                               No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other party.  Any purported assignment in violation
of this paragraph shall be void and ineffectual and shall not operate to
transfer or assign any interest or title to the purported assignee.  This Letter
Agreement shall be binding on the undersigned and each of their respective
successors, heirs, personal representatives and assigns.

 

13.                               This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  The parties hereto
(i) agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submits
to such jurisdiction and venue, which jurisdiction and venue shall be exclusive
and (ii) waives any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum.

 

14.                               Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

15.                               This Letter Agreement shall terminate on the
earlier of (i) the expiration of the Lock-up or (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by
December 31, 2015.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

 

 

By:

/s/ Darren Thompson

 

 

Name: Darren Thompson

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

BOULEVARD ACQUISITION CORP. II

 

 

 

 

 

 

 

 

By:

/s/ Stephen S. Trevor

 

 

 

 

Name:

Stephen S. Trevor

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------